237 S.W.3d 545 (2007)
Jennifer Jessica HALL, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2007-SC-000578-KB.
Supreme Court of Kentucky.
November 21, 2007.

ORDER RESTORING MOVANT TO MEMBERSHIP
Movant, Jennifer Jessica Hall, KBA Member No. 84946, has applied for restoration to membership under SCR 3.500(1). By order of this Court, entered January 27, 2005, Hall was suspended from the practice of law in Kentucky under SCR 3.669 and SCR 3.050 for failure to comply with CLE requirements and nonpayment of Bar dues. Hall submitted her application for restoration on August 27, 2007.
SCR 3.500(1) provides, in part:
[A]ny member who has been suspended for failure to comply with the continuing legal education requirements as provided by Rule 3.661, and such status has prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the Director, to include a certification from the KBA that there is no pending disciplinary matter, tendering a fee of $250.00, and payment of dues for the current year and all back years . . .
Hall submitted her completed application for restoration form, including affidavits *546 sworn by three Bar members in good standing, less than five years after her original suspension date. She also tendered checks for $250.00 and $1,031.00, representing payment of the application fee and Bar dues for the years 2004-2005, 2005-2006, 2006-2007 and 2007-2008. On July 9, 2007, the CLE Commission certified that Hall is compliant with all CLE requirements, provided she is restored to membership by June 30, 2008. SCR 3.675. Prior to her suspension, Hall was a member in good standing of the KBA and had no disciplinary investigations, complaints, or charges pending against her.
Hall currently resides in Tennessee. She has not worked in a law office in any capacity since her suspension. All clients she had were through the Department of Public Advocacy, but she has not represented anyone since 2002. From 1995-2003, Hall taught paralegal studies at the Bowling Green Community College of WKU.
Hall's application for restoration revealed that in 2002, Hall's physical, mental and emotional health began to deteriorate. The application also reflected a number of alcohol and drug-related offenses from 2001-2006, including convictions for alcohol intoxication, one use/possession of drug paraphernalia, and two DUI convictions. In August 2006, Hall entered an inpatient treatment facility. After completing the 30-day residential treatment program, Hall completed an outpatient treatment program. In January 2007, Hall self-referred to KYLAP and signed a two-year monitoring agreement. Because she was residing in Tennessee, Hall was ultimately referred to TLAP, where she actively participates in random drug and alcohol screening. Hall has remained abstinent from alcohol and drugs since August 2006. One of the affidavits in support of Hall's restoration was submitted by Hoot Ebert, KYLAP Director. Hall is not presently the subject of any other complaints or disciplinary actions.
By a unanimous vote of 15 to 0, the Board of Governors voted on October 10, 2007 to recommend restoration of Hall to the Kentucky Bar Association pursuant to SCR 3.500(1). Given Hall's successful efforts toward recovery and the fact that she has satisfied all the requirements of SCR 3.500(1), we adopt the recommendation of the Board of Governors. It is hereby ORDERED that Jennifer Jessica Hall is restored to membership in the Kentucky Bar Association and to the practice of law in the state of Kentucky, subject to her payment of all costs associated with this proceeding incurred in excess of the filing fee, said sum having been certified by the KBA as $286.62.
All sitting. All concur.
ENTERED: November 21, 2007.
/s/ Joseph E. Lambert
CHIEF JUSTICE